THE STATE OF SOUTH CAROLINA 

                          In The Supreme Court 


            The State, Respondent,

            v.

            Jason Alan Johnson, Petitioner.

            Appellate Case No. 2014-002097



       ON WRIT OF CERTIORARI TO THE COURT OF APPEALS



                            Appeal From York County 

                         Lee S. Alford, Circuit Court Judge 



                                Opinion No. 27591 

                 Heard October 20, 2015 – Filed November 18, 2015 



                 DISMISSED AS IMPROVIDENTLY GRANTED


            Appellate Defender David Alexander, of Columbia, for
            Petitioner.

            Attorney General Alan Wilson and Assistant Attorney
            General William M. Blitch, Jr., both of Columbia, and
            Solicitor Kevin S. Brackett, of York, for Respondent.


PER CURIAM: We granted a writ of certiorari to review the court of appeals'
decision in State v. Johnson, 410 S.C. 10, 763 S.E.2d 36 (Ct. App. 2014). We now
dismiss the writ as improvidently granted.
DISMISSED AS IMPROVIDENTLY GRANTED.



TOAL, C.J., BEATTY, KITTREDGE, HEARN, JJ., and Acting Justice James
E. Moore, concur.